DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered..
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 “ the longitudinal grooves” lack antecedent basis.  
Claim 5 “the fins” lacks antecedent basis.
Claim 8  “the fins” lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner et al. 4,017,123 in view of Thorp et al. 7,093,697.
Regarding claim 1 Horner et al. shows in figure 2 a plurality of heat shield segments for an aircraft wheel assembly between the drive keys 20.  In figures 3 and 5 Horner shows channels/grooves 114,116,118 but these may also be interpreted as ‘ribs’ due to the nature of their formation.
Nevertheless the reference to Thorp also shows a heat shield assembly for an aircraft wheel but uses stiffening ribs at 63,65.  See figures 5 and col 8 lines 29-31.
In light of the arrangement shown in Horner at 114,116,118 one having ordinary skill in the art before the invention was effectively filed would have found it obvious to have interpreted these elements as ‘ribs’ extending in the longitudinal direction of the wheel assembly.  Alternatively it would have been obvious to have provided longitudinal ribs on the heat shield segments to provide greater stiffness so that they do not deform during heating/cooling cycles of the brakes.
Regarding claim 2, in light o the above medication, these limitations are considered to be met.
Regarding claim 3 to have made the ribs to one of the claimed parameters would have been obvious simply dependent upon the stiffness characteristics required from the heat shield.
Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657